Citation Nr: 1424957	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-38 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left foot disorder, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1952 to February 1954 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2008, the Veteran testified during a Decision Review Officer (DRO) hearing at the RO. A copy of the transcript is associated with the record. 

In an August 2010 decision, the Board remanded this case to the RO for further development.

The Board denied the instant claim in an August 2011 decision. The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC). A June 2013 decision vacated the Board's August 2011 decision and remanded the matter to the Board for further adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination and addendum opinion in August 2010 and May 2011.  In its June 2013 decision, the CAVC concluded that the August 2010 and May 2011 VA examination reports were inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The CAVC concluded that the reports failed to explain why left heel callouses and a calcium soft tissue in the proximal phalanx of the fifth toe, were not reflective of a left foot disorder.  Additionally, the CAVC concluded that the August 2010 and May 2011 examination reports did not contain any rationale for the examiner's conclusion that the Veteran's left foot calcaneal spurs were not caused or aggravated by his service-connected left knee disabilities as required by the August 2010 Board decision.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, a remand is necessary to afford the Veteran a new VA examination.  

Additionally, in a March 2014 statement, the Veteran requested that the VA obtain VA treatment records from the VAMC Salisbury, dated from 2011.  As such, on remand, the Veteran's VA treatment records should also be obtained.  38 U.S.C.A. § 5103(a) (West 2002).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all available VA treatment records form the VAMC Salisbury dated January 2011 to the present.

2. After the above has been accomplished, schedule the Veteran for VA examination(s) to evaluate the Veteran's claimed left foot disorder.  Send the Veteran's claims folder, which should include a copy of this REMAND, to the examiner.  The examination report is to contain a notation that the examiner reviewed the claims folder.  Based on a review of the Veteran's entire claims file (including the October 2008, August 2010, and May 2011 VA examination reports and opinions), and the results of the examination, the examiner should provide a comprehensive report of the Veteran's left foot that addresses the following questions: 
a) What are the various diagnoses associated with the Veteran's left foot?  If the examiner's diagnoses are different from the diagnoses of record, to include calcaneal spurs and a calcium soft tissue in the proximal phalanx of the fifth toe, the examiner must attempt to reconcile these differences.  

b) Is it at least as likely as not (i.e., probability of 50 percent) that Veteran's service-connected left knee disability is the cause of any diagnosed left foot disorder, to include calcaneal spurs and a calcium soft tissue in the proximal phalanx of the fifth toe?

c) Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's service-connected left knee disability caused a worsening of any diagnosed left foot disorder, to include calcaneal spurs, and a calcium soft tissue in the proximal phalanx of the fifth toe beyond its natural progress?

The examiner is requested to provide the rationale used in formulating his or her opinion in the written report.  The examiner's rationale should include a discussion of the facts and medical principles involved (i.e., reference to any medical literature).  

3. Thereafter, the RO/AMC should readjudicate the claim.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



